Title: From Thomas Jefferson to John Boush and Nicholas Payne, 14 April 1781
From: Jefferson, Thomas
To: Boush, John,Payne, Nicholas



Sir
Richmond April 14th. 1781

William Parker Esqr. Treasurer of South Carolina may probably have occasion for one or more waggons to carry the Papers and Packages of his office to such Place as he may find most convenient. You will be pleased to furnish him accordingly with such waggons as he shall have occasion for, hiring them if practicable and if not then impressing them. You will settle with the Owners for their hire debiting the Continent therewith and taking a proper Certificate from Mr. Parker to vouch the Charge. I am &c,

T. J.

 